                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Robert E. Blackburn

Criminal Case No. 08-cr-00287-REB-03

UNITED STATES OF AMERICA,

        Plaintiff,

v.

3. DAMON SCOTT,

        Defendant.


            ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
             REDUCED SENTENCE PURSUANT TO THE FIRST STEP ACT

Blackburn, J.

        The matter before me is defendant Damon Scott’s Unopposed Motion for

Reduced Sentence Pursuant to the First Step Act [#1016],1 filed June 24, 2019.2 As

indicated by its title, the motion is unopposed. I grant the motion.

                                          I. JURISDICTION

        I have jurisdiction to consider Mr. Scott’s request for sentence modification under

18 U.S.C. § 3582(c).

                                      II. LEGAL STANDARDS




        1
           “[#1016]” is an example of the convention I use to identify the docket number assigned to a
specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
convention throughout this order.
        2
         Several months prior to the filing of the instant motion, Mr. Scott filed his own pro se Motion for
Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2) “First Step Act” [#1008], filed February 12,
2019. Shortly thereafter, the Office of the Federal Public Defender entered its appearance in the case and
subsequently filed the instant motion. I therefore will deny Mr. Scott’s pro se motion as moot.
        Mr. Scott’s motion is brought pursuant to section 404 of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018) [hereinafter “First Step Act”].

This section bridges a gap in the application of sections 2 and 3 of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (Aug. 3, 2010) [hereinafter “Fair

Sentencing Act”], which although “reduc[ing] the statutory mandatory minimum

sentencing penalties for crack cocaine by significantly reducing the prior crack/powder

ratio,”3 did not apply retroactively to “defendants previously sentenced under the prior

existing mandatory minimum sentencing statutes.” United States v. Murphy, 501 Fed.

Appx. 740, 742 (10th Cir. Nov. 1, 2012). See also Dorsey v. United States, 567 U.S.

260, 273, 132 S.Ct. 2321, 2331, 183 L.Ed.2d 250 (2012) (“Congress intended the Fair

Sentencing Act's more lenient penalties to apply to those offenders whose crimes

preceded August 3, 2010, but who are sentenced after that date.”).

        Specifically, section 404 of the First Step Act provides, in relevant part,

                A court that imposed a sentence for a covered offense may,
                on motion of the defendant, the Director of the Bureau of
                Prisons, the attorney for the Government, or the court,
                impose a reduced sentence as if sections 2 and 3 of the Fair
                Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
                2372) were in effect at the time the covered offense was
                committed.

First Step Act § 404(b).4 A “covered offense” is “a violation of a Federal Criminal

        3
          Specifically, section 2 of the Fair Sentencing Act amended section 401(b)(1) of the Controlled
Substances Act (“CSA”), 21 U.S.C. § 841(b)(1), “increased the drug amounts triggering mandatory
minimums for crack trafficking offenses from 5 grams to 28 grams in respect to the 5-year minimum and
from 50 grams to 280 grams in respect to the 10-year minimum.” Dorsey v. United States, 567 U.S. 260,
269, 132 S.Ct. 2321, 2329, 183 L.Ed.2d 250 (2012). Section 3 “eliminated the 5–year mandatory
minimum for simple possession of crack.” Id.
        4
          Section 404 is the only section of the First Step Act which applies retroactively. See United
States v. Lewis, – F.Supp.3d. –, 2019 WL 2192508 at *18 (D.N.M. May 21, 2019); United States v.
Gonzalez-Oseguera, 2019 WL 1270916 at *1 (D. Haw. March 19, 2019).

                                                     2
statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed

before August 3, 2010.” Id. § 404(a).

        Section 3582(c)(1)(B) of Title 18 “provides the procedural vehicle whereby th[e

c]ourt may modify [a] Defendant’s sentence” under the First Step Act. United States v.

Potts, 2019 WL 1059837, at *3 (S.D. Fla. Mar. 6, 2019). See 18 U.S.C. § 3582(c)(1)(B)

(court may modify a term of imprisonment only “to the extent otherwise expressly

permitted by statute"). Modification of a sentence under section 3582 is not a plenary

resentencing. Dillon v. United States, 560 U.S. 817, 826, 130 S.Ct. 2683, 2691, 177

L.Ed.2d 271 (2010).5 By extension, then, district courts have found the First Step Act

likewise does not permit plenary resentencing, but only “a recalculation of a defendant's

Guidelines numbers under the Fair Sentencing Act and a possible sentencing reduction

consistent therewith, if warranted,” United States v. Lewis,– F.Supp.3d –, 2019 WL

2192508 at *19 (D.N.M. May 21, 2019) (quoting United States v. Davis, 2019 WL

1054554 at *2 (W.D.N.Y. March 6, 2019)) (internal quotation marks omitted).6

Concomitantly, because a defendant need not be present for a proceeding that involves

the correction or reduction of a sentence under 18 U.S.C. § 3582(c), see FED. R. CRIM.

P. 43(b)(4), a hearing is not necessary to resolve a motion for relief under the First Step



        5
           Specifically, the Court held that "[s]ection 3582(c)(2)'s text, together with its narrow scope,
shows that Congress intended to authorize only a limited adjustment to an otherwise final sentence and
not a plenary resentencing proceeding." Dillon, 130 S.Ct. at 269.
        6
          See also United States v. McKinney, 382 F.Supp.3d 1163, 1165 (D. Kan. 2019); United
States v. Lawson, 2019 WL 1959490 at *3 (N.D. Ohio May 2, 2019); United States v. Glore, 2019 WL
1761581 at *5 (E.D. Wis. April 22, 2019); United States v. Russo, 2019 WL 1277507 at *1 (D. Neb.
March 20, 2019); Potts, 2019 WL 1059837 at *2.

                                                     3
Act,7 see United States v. Smith, – F.Supp.3d –, 2019 WL 3071940 at *1 (W.D. Mich.

July 15, 2019); Wright v. United States, 393 F.Supp.2d 432, 441 (E.D. Va. 2019);

Lewis, 2019 WL 2192508 at *19 n.12; Russo, 2019 WL 1277507 at *1; Davis, 2019

WL 1054554 at *2.

        The court’s inquiry under section 3582(c) includes two parts. At the first step, the

court must “follow the Commission's instructions in §1B1.10 to determine the prisoner's

eligibility for a sentence modification and the extent of the reduction authorized.” Dillon,

130 S.Ct. at 2691. Second, and even if a prisoner is found eligible for a sentence

reduction, the court then must consider “any applicable § 3553(a) factors and determine

whether, in its discretion, the reduction authorized by reference to the policies relevant

at step one is warranted in whole or in part under the particular circumstances of the

case.” Id. at 2692. See also First Step Act § 404(c) (“Nothing in this section shall be

construed to require a court to reduce any sentence pursuant to this section.”).

                                            III. ANALYSIS

        On June 3, 2009, pursuant to his plea agreement with the government [#150],

Mr. Scott pled guilty to one count of conspiracy to distribute and possession with intent

to distribute 5 or more kilograms of cocaine and 50 grams or more of crack cocaine.

Based on an agreed amount of crack cocaine of 94.5 grams (see Presentence

Investigation Report [“PSR”] ¶ 17 [#1017], filed under restriction June 24, 2019), Mr.



        7
           Even assuming arguendo that a hearing were required, Mr. Scott has waived or forfeited any
right to such. Likewise, to the extent it might be argued that a revised presentence report were necessary,
Mr. Scott has waived or forfeited any argument in that regard as well. Moreover, the information contained
in the extant Presentence Investigation Report [#1017] and the instant motion is sufficient to enable the
court to meaningfully exercise its sentencing authority under 18 U.S.C. § 3553. FED. R. CRIM. P.
32(c)(1)(A)(ii).

                                                    4
Scott’s classification as a career offender (id. ¶ 34), and with an adjustment for

acceptance of responsibility (id. ¶ 32; see also [#160], filed June 9, 2009), Mr. Scott’s

total, adjusted, advisory, offense level was 34 (PSR ¶ 35). Mr. Scott’s criminal record

placed him in Criminal History Category VI. An offense level of 34 and a criminal history

category of VI resulted in an advisory guideline range of imprisonment of 262 to 327

months. (Id. ¶ 113.) At sentencing, the government moved under §5K1.1 for an

additional twenty-five percent downward departure from the bottom of the range based

on substantial assistance ([#239], filed September 8, 2009). The court approved the

parties’ plea agreement and sentenced Mr. Scott to a term of imprisonment of 196

months [#403].

       At the time of Mr. Scott’s sentencing, the statutory maximum for a career

offender found responsible for more than 50 grams of crack cocaine was life

imprisonment. Thus, under the sentencing guidelines his total offense level was 37.

See USSG §4B1.1(b). Under the Fair Sentencing Act, however, the statutory maximum

is not implicated unless the defendant is found responsible for 280 grams or more of

crack cocaine, far less than that to which Mr. Scott pled guilty. Defendants, such as Mr.

Scott, who are adjudged responsible for 28 or more grams, but less than 280 grams of

crack cocaine, are subject now to a statutory maximum of 40 years imprisonment. 21

U.S.C. § 841(b)(1)(B)(iii).

       Had this provision been applicable at the time of Mr. Scott’s sentencing, his base

offense level would have been 34, USSG §4B1.1(b), rather than 37. With the three-

level reduction for acceptance of responsibility to which he was entitled, his total,

adjusted, advisory, offense level would have been 31. An offense level of 31 and a

                                             5
criminal history category of VI produces an advisory guideline range of 188 to 235

months.8 Applying the twenty-five percent downward departure for substantial

assistance, Mr. Scott’s ultimate sentence would have been 141 months. See USSG

§1B1.10(b)(2)(B) (under § 3582(c)(2), court may impose a term “comparably” below the

amended range), That is the sentence he now asks be imposed.

        Pursuant to the first step of the bipartite test contemplated by 18 U.S.C. §

3582(c)(2), the court first must consider whether Mr. Scott is eligible for a sentence

reduction under the First Step Act. Mr. Scott was convicted of a “covered offense” –

that is, conspiracy to distribute and possession with intent to distribute crack cocaine in

violation of 21 U.S.C. § 841(b)(1)(A)(iii) – prior to August 3, 2010. First Step Act §§

404(a) & (b). He is not subject to either of the procedural bars imposed by section

404(c) of the First Step Act.9 Therefore, he is plainly eligible for relief.

In considering the second step of the inquiry – whether the court should exercise

its discretion to grant a sentence reduction – the court should consider the sentencing

factors and needs set forth in 18 U.S.C. § 3553(a). See Lewis, 2019 WL 2192508 at

*20. These include, but are not limited to (1) the nature and circumstances of the

        8
           This calculation is based on the November 1, 2009, version of the Guidelines Manual, which
was the version in effect at the time of Mr. Scott’s original sentencing. “District courts must begin their
sentencing analysis with the Guidelines in effect at the time of the offense and use them to calculate the
sentencing range correctly . . . The newer Guidelines, meanwhile, will have the status of one of many
reasons a district court might give for deviating from the older Guidelines.” Peugh v. United States, 569
U.S. 530, 549, 133 S.Ct. 2072, 2087, 186 L.Ed.2d 84 (2013). See also Lewis, 2019 WL 2192508 at *23
(citing Peugh as basis for recalculating defendant’s sentence under First Step Act under prior version of
guidelines). In this case, the distinction makes no difference, since Mr. Scott’s revised ranges would be
the same whether under either verison of the guidelines.
        9
            A defendant is barred from receiving a sentence reduction under section 404 of the First Step
Act if either (1) his “sentence was previously imposed or previously reduced in accordance with the
amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010"; or (2) “a previous motion
made under this section to reduce the sentence was, after the date of enactment of this Act, denied after a
complete review of the motion on the merits.” First Step Act § 404(c).

                                                     6
offense and the history and characteristics of the defendant; (2) the need for the

sentence imposed to (a) reflect the seriousness of the offense, promote respect for the

law, and provide just punishment for the offense (b) afford adequate deterrence to

criminal conduct; and (c) protect the public from further crimes of the defendant; (3) the

sentencing ranges under the guidelines; (4) the pertinent policy statements of the

Sentencing Commission; and (5) the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.

18 U.S.C. § 3553(a)(1), (2), (4), (5), and (6).

        Having considered and applied all relevant matters of fact and law, I conclude

ultimately that it is appropriate to exercise my discretion to grant the motion and modify

Mr. Scott’s sentence consistent with the agreement of the parties. A reduced sentence

of 141 months satisfies the requirements and needs of 18 U.S.C. § 3553(a)(1)-(7) and is

sufficient, but not greater than necessary, to achieve the Congressional goals and

purposes of sentencing as required under § 3553(a) to comply with the purposes of §

3553(a)(2).

                                       IV. ORDERS

        THEREFORE, IT IS ORDERED as follows:

        1. That Mr. Scott’s Unopposed Motion for Reduced Sentence Pursuant to

the First Step Act [#1016], filed June 24, 2019, is granted;

        2. That Mr. Scott’s Motion for Reduction of Sentence Pursuant to 18 U.S.C. §

3582(c)(2) "First Step Act" [#1008], filed pro se on February 12, 2019, is denied as

moot;

        3. That pursuant to the Fair Sentencing Act and section 404 of the First Step

                                              7
Act, Mr. Scott’s sentence to imprisonment is reduced to 141 months; and

       4. That the Judgment In A Criminal Case [#403], filed March 30, 2010, shall be

amended to the extent necessary to facilitate and implement this order, but is otherwise

ratified and continued in full force and effect, including the term and conditions of

supervised release.

       Dated November 5, 2019, at Denver, Colorado.

                                                  BY THE COURT:




                                             8
